Citation Nr: 9900101	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable evaluation for omentectomy with 
appendectomy.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Fargo, North Dakota.  


REMAND

The veteran seeks an increased evaluation for his service-
connected omentectomy with appendectomy, which is currently 
evaluated as noncompensable.  On the recent VA stomach 
examination performed in February 1997, it was noted by the 
examiner that the veteran had a healed, nontender, non-
keloid, 21-centimeter transverse right lower quadrant 
abdominal scar.  

When the veteran testified at the RO in March 1998, he 
questioned the adequacy of his VA examination, and stated 
that the examiner did not question him about his disability.  
The veteran testified that his scar was tender and painful at 
times and that it becomes irritated by his belt buckle.  He 
also stated that he develops sores in the scar.  He stated 
that when lifting in conjunction with his job as a truck 
driver, he gets a tearing feeling or a pulling sensation in 
the scar.  He also stated that the scar itches all of the 
time.  

The veteran's scar is evaluated under the rating code for 
other scars, which are rated according to the limitation of 
function of the part affected. 38 C.F.R. § 4.118, Code 7805.  
In addition, scars that are superficial, poorly nourished 
with repeated ulceration, or that are tender or painful on 
objective demonstration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Codes 7803, 7804.  These codes do not provide 
for a zero percent evaluation, but a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

The Board notes that the recent VA examination report does 
not discuss the extent of the limitation of function caused 
by the wound scar outside of the clinical setting.  As a 
result of the foregoing, the Board finds that the February 
1997 examination was inadequate for rating purposes, see 38 
C.F.R. § 4.2 (1998), and thus the RO did not have sufficient 
medical evidence to form a complete evaluation, see 38 C.F.R. 
§§ 4.1, 4.7 (1998).  Therefore, a REMAND is warranted for a 
new examination, and for readjudication of the veteran's 
claim. 38 C.F.R. § 19.9 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet.App. 90 (1990); Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121 (1991).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by the appropriate 
board certified specialist, if available, 
to evaluate the veteran's service-
connected omentectomy with appendectomy.  
All indicated studies should be 
performed, and the veterans complaints 
should be noted.  The examiner must 
specifically indicate whether the 
service-connected scar is tender and 
painful upon objective demonstration, 
poorly nourished with repeated 
ulceration, or otherwise causative of any 
limitation of function.  The scar should 
be described in detail, and color 
photographs should be taken.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
conclusions and opinions must be 
supported by complete rationale.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  

After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the appropriate time to respond, 
the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
